393 F.2d 48
Fred LANDRY d/b/a Curtis School of Aeronautics, Appellant,v.AMERICAN INSTITUTE FOR RESEARCH, Appellee.
No. 24913.
United States Court of Appeals Fifth Circuit.
March 18, 1968.

John Cyril Malloy, Miami, Fla., Carl V. Wisner, Jr., Ft. Lauderdale, Fla., for appellant.
William C. Lewis, Coral Gables, Fla., for appellee.
Before TUTTLE and GOLDBERG, Circuit Judges, and HOOPER, District Judge.
PER CURIAM:


1
During oral argument it appeared that an accommodation might be made between the parties to this appeal. Thereupon, by agreement of the parties in open court, the order of the trial court dated April 3, 1967, is hereby modified to read as follows:


2
"1. The court has jurisdiction of this action and of the parties;


3
2. The copyrights in the Complaint are valid and have been infringed by the defendant, said copyrights being identified as Registration Nos. A 212728, A 212727 and A 373406; Plaintiff is the legal owner of all right, title and interest in and to said copyrights; and the following words are proprietary with the Plaintiff: Air Crew Selection Tests, Stanine and Flanagan test;


4
3. The defendant is enjoined from reproducing or using the plaintiff's copyrighted materials or words agreed to be proprietary in the preceding paragraph; and, further, the defendant shall not say that he has Stanine tests in response to any inquiry but must deny that he knows the real questions and answers or other problems and answers of the materials of the plaintiff;


5
4. The agreed damages shall be Six Hundred Fifty Dollars ($650.00) payable to the plaintiff;


6
5. The defendant shall deliver to the plaintiff's counsel all materials found which infringe the copyrights within forty-eight hours from the entry of this decree;


7
6. The parties having by agreement settled the matter of damages, no party shall have an accounting to recover for damages, costs or attorney fees except that the total court costs shall be divided between the parties on a fifty-fifty basis;


8
7. That the seizure bond heretofore filed with this Court be and the same is hereby cancelled and the sureties thereon discharged from all further liability."


9
Further, it is additionally ordered by this court that the materials seized by the United States Marshal be shown to counsel for this defendant appellant within three weeks from the date of this order, together with an English translation of the copyrighted materials; within one week the same shall be returned to counsel for the plaintiff.


10
That the costs of appeal shall be borne by the appellee.


11
The signed stipulation of the parties as to this agreement will be filed by the clerk of this court as a part of the record in this case.